On June 3,1999, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended. The defendant is not eligible for parole until he has successfully completed Phase I of the Sex Offender Treatment Program.
On November 4, 1999, the defendant’s application for review of that sentence was considered by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kristina Guest. The state was represented by Daniel Schwarz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the added condition that the defendant successfully complete Phase II of the Sex Offender Treatment Program at the Montana State Prison prior to being released on parole/probation.
The reason for the additional condition is that the Board feels it is necessary for the protection of the public and for the defendant’s own rehabilitation. If Phase II cannot be completed prior to discharge of this sentence, then Phase II must be completed as a condition of the suspended portion of the sentence.
Done in open Court this 4th day of November, 1999.
DATED this 6th day of December, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd